DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 15.  Claims 16 – 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2018/0283795 Cerny et al. (‘Cerny hereafter), App 15/471314.
U.S. 2018/0372426 Alahyari et al. (‘Alahyari hereafter), App 16/063060. 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 16 - 20 have been withdrawn.
Claims 21 – 22 have been canceled.
Claims 11 & 12 are objected to for allowable subject matter.

Specification
The disclosure is objected to because of the following informalities: items 412 (Fig. 5), 414 (Fig 5), 512 (Fig 6), 514 (Fig 6), 512’ (Fig 6), 514’ (Fig 6), 612’ (Fig 7), 614’ (Fig 7), are not recited in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 8, 10 & 13 - 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0283795 Cerny et al. (‘Cerny hereafter),

		Regarding Claim[s] 1, ‘Cerny discloses all the claim limitations including: A method for manufacturing a heat exchanger (‘Cerny, Abst), comprising the steps of: 
forming a tubular structure (‘Cerny, Abst) with an inner surface (‘Cerny, Fig 4, near #130 (tube diameter), and near #154 (inlet plenum)) defining an internal channel (‘Cerny, inside of #110 (heat exchanger tubes)) using an additive manufacturing process (‘Cerny, Fig 12, #220, #230, Para 0009, method of manufacturing a heat exchanger is provided. The method includes depositing a layer of additive material on a bed of an additive manufacturing machine and directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material and form a plurality of helical tubes defining a primary diameter around the centerline to define interstitial voids) the tubular structure being formed through successive deposition of material wherein as an integral part of the additive manufacturing process (‘Cerny, Para 0009) the geometry of the tubular structure  is varied to provide the internal channel with at least one geometric feature that varies along a length of the tubular structure (‘Cerny, Fig 2, shows the outside of the tubes #110 that vary along the length of the tube structure, the internal channels are on the inside of the tube walls, Para 0056, Alternatively, pitch may refer to any other suitable measure for an angle of spiralization wherein increased pitch corresponds to an increased effective length, Clm 8, plurality of tubes spiral). 

Regarding Claim[s] 2, ‘Cerny discloses all the claim limitations including: forming step further includes forming the tubular structure with a helicoidal shape as an integral part of the additive manufacturing process (‘Cerny, Fig 2, shows the outside of the tubes #110 that vary along the length of the tube structure, the internal channels are on the inside of the tube walls, Para 0056, Alternatively, pitch may refer to any other suitable measure for an angle of spiralization wherein increased pitch corresponds to an increased effective length, Clm 8, plurality of tubes spiral). 

Regarding Claim[s] 3, ‘Cerny discloses all the claim limitations including: wherein the varied geometric feature of the internal channel is further defined as the cross-sectional area of the internal channel (‘Cerny, Para 0015, FIG. 4 provides a cross-sectional view of the exemplary heat exchanger of FIG. 2, taken along Line 4-4 of FIG. 3, a varied geometry is seen when the cross section view is moved toward the right). 

Regarding Claim[s] 4, ‘Cerny discloses all the claim limitations including: cross-sectional area of the internal channel varies progressively from a first end of the tubular structure to a second send of the tubular structure (‘Cerny, Para 0015, FIG. 4 provides a cross-sectional view of the exemplary heat exchanger of FIG. 2, taken along Line 4-4 of FIG. 3, the internal channel varies progressively when the cross sectional view is moved from the first end to the second end of the tubular structure).

Regarding Claim[s] 5, ‘Cerny discloses all the claim limitations including: forming step further includes forming the inner surface with surface features as an integral part of the additive manufacturing process (‘Cerny, Para 0037, “heat exchanger 100 may be formed using an additive-manufacturing process, such as a 3-D printing process. The use of such a process may allow heat exchanger 100 to be formed integrally, as a single monolithic component, or as any suitable number of sub-components. In particular, the manufacturing process may allow heat exchanger 100 to be integrally formed and include a variety of features not possible when using prior manufacturing methods. For example, the additive manufacturing methods described herein enable the manufacture of heat exchangers having various features, configurations, thicknesses, materials, densities, and fluid passageways not possible using prior manufacturing methods.”)

Regarding Claim[s] 6, ‘Cerny discloses all the claim limitations including: forming step further includes: forming the tubular structure with an external surface; and forming the external surface with surface features as an integral part of the additive manufacturing process (‘Cerny, Para 0037). 

Regarding Claim[s] 7, ‘Cerny discloses all the claim limitations including: forming step further includes forming the tubular structure such that the internal channel has a non-circular cross section as an integral part of the additive manufacturing process (‘Cerny, Fig 2, near #102 (inlet), shows the internal channel with a non-circular cross section). 

Regarding Claim[s] 8, ‘Cerny discloses all the claim limitations including: A method for manufacturing a heat exchanger (‘Cerny, Abst), comprising the steps of: 
forming a tubular structure (‘Cerny, Abst) using an additive manufacturing process (‘Cerny, Fig 12, #220, #230, Para 0009, method of manufacturing a heat exchanger is provided. The method includes depositing a layer of additive material on a bed of an additive manufacturing machine and directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material and form a plurality of helical tubes defining a primary diameter around the centerline to define interstitial voids),
the tubular structure being formed through successive deposition of material (‘Cerny, Para 0009, “The method includes depositing a layer of additive material on a bed of an additive manufacturing machine and directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material and form a plurality of helical tubes defining a primary diameter around the centerline to define interstitial voids.”), 
the tubular structure being formed with an external surface and an inner surface (‘Cerny, Para 0037), 
the internal surface defining an internal channel (‘Cerny, inside of #110 (heat exchanger tubes)), 
wherein as an of the additive manufacturing process at least one of the external surface (‘Cerny, Para 0037) and the inner surface is formed with surface features  (‘Cerny, Para 0037, “heat exchanger 100 may be formed using an additive-manufacturing process, such as a 3-D printing process. The use of such a process may allow heat exchanger 100 to be formed integrally, as a single monolithic component, or as any suitable number of sub-components. In particular, the manufacturing process may allow heat exchanger 100 to be integrally formed and include a variety of features not possible when using prior manufacturing methods. For example, the additive manufacturing methods described herein enable the manufacture of heat exchangers having various features, configurations, thicknesses, materials, densities, and fluid passageways not possible using prior manufacturing methods.”). 

Regarding Claim[s] 10, ‘Cerny discloses all the claim limitations including: forming step includes varying the surface features along the length of the tubular structure (‘Cerny, Fig 2, shows the outside of the tubes #110 that vary along the length of the tube structure, the internal channels are on the inside of the tube walls).

Regarding Claim[s] 13, ‘Cerny discloses all the claim limitations including: tubular structure is formed with a helicoidal shape as an integral part of the additive manufacturing process (‘Cerny, Abst, Helical tubes, Para 0009, The method includes depositing a layer of additive material on a bed of an additive manufacturing machine and directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material and form a plurality of helical tubes defining a primary diameter around the centerline to define interstitial voids.). 

Regarding Claim[s] 14, ‘Cerny discloses all the claim limitations including: internal channel has a cross-section; and wherein the forming step includes varying the cross-section of the internal channel along a length of the tubular structure (‘Cerny, Para 0015, FIG. 4 provides a cross-sectional view of the exemplary heat exchanger of FIG. 2, taken along Line 4-4 of FIG. 3, the internal channel varies progressively when moving the cross sectional view from the first end to the second end of the tubular structure) as an integral part of the additive manufacturing process (‘Cerny, Para 0037). 

Regarding Claim[s] 15, ‘Cerny discloses all the claim limitations including: internal channel has a cross-section; and wherein the forming step includes progressively varying the cross-section of the internal channel along a length of the tubular structure (‘Cerny, Fig 2, shows the outside of the tubes #110 that vary along the length of the tube structure, the internal channels are on the inside of the tube walls, Para 0056, Alternatively, pitch may refer to any other suitable measure for an angle of spiralization wherein increased pitch corresponds to an increased effective length, Clm 8, plurality of tubes spiral) as an integral part of the additive manufacturing process (‘Cerny, Para 0037). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0283795 Cerny et al. (‘Cerny hereafter), and further in view of U.S. 2018/0372426 Alahyari et al. (‘Alahyari hereafter).

Regarding Claim[s] 9, ‘Cerny discloses all the claim limitations except is silent regarding: surface features are further defined as at least one of texturing and structures. 
		However, ‘Alahyari: Clm 1, teaches: A thermal energy exchange tube for a heat exchanger, comprising: a tube inner surface; and a tube outer surface radially offset from the tube inner surface, Para 0040 teaches additive manufacturing processes including selective layer sintering, Para 0035, in other embodiments, the high porosity regions 60 and the low porosity regions 64 may be formed via selectively chemically etching of the heat exchanger tube 56.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Cerny with a chemical etching of the heat exchanger tube as taught by ‘Alahyari in order to compensate for high and low porosity regions (‘Alahyari, Para 0035).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 11 with the limitations of claim 8.  Specifically, the prior art does not teach the combination of limitations wherein "surface features are further defined as microstructures formed into a wicking layer on the inner surface, the wicking layer being configured such that it is capable of moving a working fluid through capillary action.”
The closest prior art is as cited above (‘Cerny and ‘Alahyari). 
‘Cerny and ‘Alahyari do not teach any microstructures formed into a wicking layer, nor do they teach any capillary action.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 12. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
09/07/2022